Citation Nr: 1128130	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  08-23 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether the character of the appellant's military discharge constitutes a bar to Department of Veterans Affairs (VA) benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel



INTRODUCTION

The appellant had military service from February 1969 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 notification of an administrative decision that determined the appellant's military service does not entitle him to VA benefits.  The appellant was originally notified of this decision in July 1996.  The appellant testified at a Board hearing at the RO in May 2011 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the appellant was never provided with proper notice under the Veterans Claims Assistance Act of 2000 (VCAA).  Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).  

The RO should send the appellant an appropriate VCAA letter to develop the issue of whether the character of the appellant's military discharge constitutes a bar to VA benefits.  The RO should specifically inform the appellant of his right to request that the Service Department officially change the character of his discharge.  The letter should also inform him of the right to present evidence that he was insane at the time of committing the offenses causing his discharge.

Accordingly, the case is REMANDED for the following action:

1. The appellant should be furnished an appropriate VCAA letter as to whether the character of the appellant's military discharge constitutes a bar to VA benefits.  This letter should advise the appellant of the evidence necessary to substantiate his claim as well as what evidence he is to provide and what evidence VA will attempt to obtain in accordance with Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, the letter should inform the appellant of his right to request that the Service Department officially change the character of his discharge.  He should also be informed of the right to present evidence that he was insane at the time of committing the offenses causing his discharge.

2.  After completion of the above and any other development the RO should deem necessary, the RO should review the expanded record and determine whether the character of the appellant's military discharge still constitutes a bar to VA benefits.  If the claim remains denied, the appellant should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


